UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22221 ASGI Mesirow Insight Fund, LLC (formerly, Wells Fargo Multi-Strategy 100 Master Fund I, LLC) (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Dede Dunegan Alternative Strategies Group, Inc. 550 California Street, 6th Floor, MAC A0112-063 San Francisco, CA 94104 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end:March 31 Date of reporting period:March 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Mesirow Insight Fund, LLC Financial Statements for the Period from February 1, 2012 to March 31, 2012 with Report of Independent Registered Public Accounting Firm ASGI Mesirow Insight Fund, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm… 1 Schedule of Investments 2 Statement of Assets, Liabilities and Members’ Capital 4 Statement of Operations 5 Statements of Changes in Members’ Capital 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 10 Supplemental Information 22 KPMG LLP Two Financial Center 60 South Street Boston, MA 02111 Report of Independent Registered Public Accounting Firm To the Unitholders and Board of Managers of ASGI Mesirow Insight Fund, LLC: We have audited the accompanying statement of assets, liabilitiss and members' capital, including the schedule of investments, of ASGI Mesi row Insight Fund, LLC (the “Fund”) as of March 31, 2012, the related statements of operations and cash flows for the period from February 1, 2012 to March 31, 2012 and the year ended January 31, 2012, the statements of changes in members' capital for the period from February 1, 2012 to March 31, 2012 and each of the years in the two-year period ended January 31, 2012, and the financial highlights for the period from February 1, 2012 to March 31, 2012 and each of the years in the five-year period ended January 31, 2012. These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable awurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures i n the financial statements. Our procedures included confirmation of the securities owned as of March 31, 2012, by correspondence with the underlying managers and brokers. An audit also includes assassing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Mesi row Insight Fund, LLC as of March 31, 2012, the results of its operations and cash flows for the period from February 1, 2012 to March 31, 2012 and the year ended January 31, 2012, the changes in net assets for the period from February 1, 2012 to March 31, 2012 and each of the years in the two-year period ended January 31, 2012, and the fi nanci al highlights for the period from February 1, 2012 to March 31, 2012 and each of the years in the five-year period ended January 31, 2012, in conformity with U.S. generally accepted accounting principles. May 30, 2012 KPMG LLP is a Delaware limited liability partnerhip, the U.S. member firm of KPMG International Cooperative ("KPMG International"), as Swiss entity. ASGI Mesirow Insight Fund, LLC Schedule of Investments As of March 31, 2012 Strategy Investments Cost Fair Value Credit - 10.0% dbX-High Yield 2 Fund $ $ HFR RVA Feingold O'Keeffe Fund Event Driven - 15.3% HFR ED Global Fund HFR ED Jana Fund HFR ED York Fund Hedged Equity - 23.4% dbX-Global Long/Short Equity 7 Fund dbX-US Long/Short Equity 12 Fund dbX-US Long/Short Equity 9 Fund HFR HE Ajia-Lighthorse China Growth Fund HFR HE Courage Opportunity Fund HFR HE Jade Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Salient MLP 1.25x Fund Macro and Commodity - 22.6% dbX-Emerging Markets Macro 3 Fund dbX-Global Macro 8 Fund HFR Macro Galtere Commodity Fund HFR Macro QFS Currency Fund HFR MF Beach Fund HFR MF Diversified Select Fund Relative Value - 21.8% dbX-Convertible Arbitrage 13 Fund HFR CA Lazard Rathmore Fund HFR RVA Advent Global Opportunity Fund HFR RVA Marathon Asia Fund HFR RVA Whitebox Fund Total Investments* (Cost - $156,487,349) - 93.1% Other Assets Less Liabilities - 6.9% Members' Capital - 100.0% $ Percentages shown are stated as a percentage of Members' Capital as of March 31, 2012. * Non-income producing securities. Investments by Strategy (as a percentage of total investments) Hedged Equity % Macro and Commodity Relative Value Event Driven Credit % See Notes to Financial Statements. 2 ASGI Mesirow Insight Fund, LLC Schedule of Investments (continued) As of March 31, 2012 Total Return Swap Agreements Outstanding as of March 31, 2012: Counterparty Reference Entity/Obligation Upfront Premium Paid (USD) Buy/ Sell Termination Date Notional Amount Fair Value (USD) Credit Suisse International Credit Suisse Mesirow US Custom Index $ Buy 3/12/2013 $ $ Credit Suisse International Credit Suisse Mesirow Euro Custom Index Buy 3/12/2013 $ $ A Summary of Derivative instruments by primary risk exposure is outlined in the following table: The fair value of derivative instruments as of March 31, 2012 was as follows: Derivatives not accounted for as hedge instruments Location on Statement of Assets and Liabilities Fair Value (USD) Asset Derivatives Equity swaps Swap contracts, at fair value $ Changes in unrealized loss due to investments in derivatives as of March 31, 2012 were as follows: Change in Unrealized Depreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ ) See Notes to Financial Statements. 3 ASGI Mesirow Insight Fund, LLC Statement of Assets, Liabilities and Members' Capital As of March 31, 2012 Assets Investments in Investment Funds, at fair value (cost - $156,487,349) $ Cash and cash equivalents Receivable for Investment Funds sold Swap contracts, at fair value (upfront fees $3,634,000) Investments in Investment Funds paid in advance Rebate receivable Expense reimbursement receivable from Adviser Other assets Total assets Liabilities Payable for shares tendered Subscriptions received in advance Management fee payable Investor servicing fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Class I members' capital $ Class A members' capital Total members’ capital $ Members' Capital per Share Class I (166,386.7604 shares outstanding) $ Class A (10,351.0545 shares outstanding) $ See Notes to Financial Statements. 4 ASGI Mesirow Insight Fund, LLC Statements of Operations For the Period from February 1, 2012 to March 31, 2012 For the Year Ended January 31, 2012 Investment Income Interest $ $ Rebate Total investment income Fund Expenses Management fee Professional fees Accounting and administration services fees Registration fees Withholding tax Commitment fees – Custody fees Directors' fees Interest expense Other operating expenses Total expenses Net investment loss Net Realized and Unrealized Gain/(Loss) on Investments Net realized loss from investments in Investment Funds Net change in unrealized appreciation/depreciation from investments in Investment Funds Net change in unrealized depreciation from investments in swap contracts – Total net realized and unrealized gain from investments Net increase in members' capital resulting from operations $ $ See Notes to Financial Statements. 5 ASGI Mesirow Insight Fund, LLC Statements of Changes in Members’ Capital For the Period from February 1, 2012 to March 31, 2012 For the Year Ended January 31, 2012 For the Year Ended January 31, 2011 Increase/(Decrease) in Members' Capital Operations Net investment loss $ $ $ Net realized (loss) gain from investments in Investment Funds Net change in unrealized appreciation/depreciation on investments Net increase/(decrease) in members' capital resulting from operations Capital Transactions Issuance of shares Shares tendered (Decrease)/increase in members' capital derived from capital transactions Members' Capital Total (decrease) increase in members' capital Beginning of period End of period $ $ $ See Notes to Financial Statements. 6 ASGI Mesirow Insight Fund, LLC Statements of Cash Flows For the Period from February 1, 2012 to March 31, 2012 For the Year Ended
